Citation Nr: 1438483	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for esophageal hiatal hernia, post-operative, with abdominal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a compensable evaluation for esophageal hiatal hernia, post-operative, with abdominal scar.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to TDIU was adjudicated and denied by the RO in a January 2010 rating decision.  As a result, this issue is not before the Board.

The issue was previously before the Board in September 2012 and was remanded for further development.  It has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's service-connected esophageal hiatal hernia has been manifested by  dysphagia, reflux, vomiting, and some shoulder pain.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but not higher, for esophageal hiatal hernia, post-operative, with abdominal scar, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.31 , 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2008 letter, which was provided to the Veteran prior to the adjudication of his claim in December 2008, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claims.  An additional March 2009 letter notified the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating, and also informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the agency of original jurisdiction (AOJ) substantially complied with the September 2012 remand orders and no further action is necessary in this regard. The RO sent the Veteran a post-remand duty-to-assist letter in September 2012 requesting any additional evidence in support of his claim.  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and all private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 2012 post-remand duty-to-assist letter requested that the Veteran identify all VA and non-VA health care providers that treated him for this disability, and the Veteran responded in September 2012 that since his post-service "Milwaukee area hospital has changed hands, and also does not retain information that far back, therefore I cannot furnish their information.  You may make a decision based on the information that you have."  

A VA examination was conducted in November 2008.  Although the examiner did not have the claims file available for review, this did not affect the inadequacy of the examination.  When an increased rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The examiner's task was to evaluate the Veteran's disability as it manifested during the time of the examination.  In this respect, the examiner examined the Veteran, recorded all pertinent clinical findings, and considered his relevant medical history.  There is no indication that a review of the Veteran's claims file would alter the examiner's findings, or that lack of such review otherwise impacted its adequacy.  Pursuant to the Board's September 2012 remand, the Veteran was afforded an updated VA examination in October 2012 to address the current severity of his hiatal hernia.  The examiner made all required clinical findings and discussed the functional impact of the hiatal hernia disability on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




II. Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, in the instant appeal, evidence from one year prior to the Veteran's submission of his claim received on August 21, 2008 will be considered.

The Veteran's esophageal hiatal hernia, post-operative, with abdominal scar, is rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 percent evaluation is warranted where there are present two or more of the symptoms for a 30 percent evaluation, but of less severity; a 30 percent evaluation is warranted for service-connected hiatal hernia where there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health; and a maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran contends that his service-connected esophageal hiatal hernia, post-operative, with abdominal scar, is of such severity that it warrants a compensable evaluation.  In his January 2010 substantive appeal (VA Form 9), the Veteran stated that he suffered from epigastric distress including constant nausea, reflux, dysphagia, pyrosis, and regurgitation as a direct result of two botched surgeries while on active duty.  He also stated that it had been so severe that he required hospitalization multiple times.  The Veteran also stated in September 2012, that over the years since service, he has continued to have some difficulty such as having to spit up often, and difficulty eating some foods.  

The Veteran's mother submitted a statement in September 2008 in which she stated that because of surgery for hiatal hernia in service, the Veteran had trouble eating, could not swallow solid foods, and would throw up whatever he ate.  She also stated that to this day the Veteran still has to eat a soft diet and has problems as a result of the operation in service.  The Veteran's mother also stated in September 2012 that the Veteran has continued to have some difficulties trying to eat.  

VA treatment records associated with the claims file from 2007 through 2009 show the Veteran having undergone treatment for conditions such as back and knee problems and dementia, but there are no records of treatment for hiatal hernia or any other esophageal conditions.  A March 2009 report indicates that the Veteran stated that he had been in the hospital with some shoulder pain and numbness in his mouth, however, nothing specific was found.  A July 2009 report notes that the Veteran went to the ER in May 2009 with some vomiting.  A February 2010 report indicated that the Veteran's brother stated that the Veteran "coughs up a lot of stuff."

The Veteran underwent a VA examination in November 2008.  The Veteran reported that he could not remember the last time he had heartburn, and stated that he did not have reflux, nausea, vomiting, hematemesis, melena, or dysphagia.  He did not take any medications.  The examiner noted that the Veteran was essentially symptom free from his hiatal hernia.  The examiner noted the Veteran had a vertical scar on the abdomen, which was the result of hiatal hernia repair, and had no problems or treatment associated with the scar.  The length of the scar was 18 cm and the width varied from 0.5 to 1.5 cm.  The scar was flat with minor keloidal changes inferiorly, and non-tender and mildly hyperpigmented.  It was not adherent to underlying tissues, and there was no ulceration, breakdown, distortion, or asymmetry.  There was also no limitation of function and no apparent disfigurement.  

Another VA examination was conducted in October 2012.  A scars examination was conducted.  The Veteran was noted as having a surgical scar in the upper abdomen.  The scar was not found to be painful and/or unstable, and there was no loss of covering of the skin over the scar.  Physical examination revealed the scar to be non-tender, superficial, not poorly nourished, with no repeated ulceration.  It was measured as 20 cm x 0.2 cm.  There was no limitation of function or motion, neurological impairment, or pain with use.  The scar did not impact the Veteran's ability to work. 

A VA esophageal conditions examination was also conducted in October 2012.  The Veteran was diagnosed as having GERD and hiatal hernia.  The examiner noted that the Veteran did not require taking continuous medication for treatment, and did not have any symptoms such as epigastric distress, dysphagia, heartburn, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The Veteran also did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner determined that the Veteran's esophageal conditions did not impact his ability to work.  Diagnostic testing showed small spontaneous gastroesophageal (GE) reflux in the supine position.  

After a careful review of the pertinent evidence of record, the Board finds that a 10 percent evaluation, but no higher, is warranted for the appeal period for the Veteran's post-operative esophageal hiatal hernia, which is manifested by dysphagia, reflux, vomiting, and some shoulder pain.  As noted above, VA treatment records show that in March 2009, the Veteran had complained of shoulder pain.  Also, a July 2009 VA treatment record indicated that the Veteran went to the ER for vomiting in May 2009, and diagnostic testing during the October 2012 VA examination showed GE reflux.  The Veteran has also competently and credibly reported symptoms of difficulty swallowing and eating and having to spit up often.  His contentions are supported by the statements of his mother, who had observed the Veteran having problems eating and swallowing.

The Board notes that the November 2008 and October 2012 VA examinations both reflect that the Veteran did not have any symptoms such as reflux, nausea, vomiting, hematemesis, melena, or dysphagia.  However, considering the competent and credible lay statements, the VA treatment records, and the VA examinations, the weight of the evidence is in relative equipoise as to the severity of the Veteran's esophageal hiatal hernia.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the overall evidence of record more nearly approximates a 10 percent rating for the Veteran's post-operative esophageal hiatal hernia under Diagnostic Code 7346.   

In so finding, the Board observes that during the appeal period, the Veteran's symptoms do not support an evaluation in excess of 10 percent.  The Veteran's symptoms do not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation productive of considerable impairment of health.   Additionally, both the November 2008 and October 2012 VA examiners stated that the Veteran did not require any medication for treatment, and the October 2012 VA examiner also found that the Veteran's esophageal hiatal hernia did not impact his ability to work.  The Board acknowledges the Veteran's statements contained in his VA Form 9, in which he stated that his condition had been so severe that it required hospitalization on several occasions, however, any reports of hospitalization contained in the record are outside of the relevant rating period, more than one year prior to the Veteran's August 2009 claim for an increased rating.  See Hart, 21 Vet. App. at 505.  Accordingly, a 10 percent rating, but no higher, is warranted for the Veteran's post-operative esophageal hiatal hernia for the entire appeal period. 

The Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's hiatal hernia has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Regarding the Veteran's abdominal scar, the Board finds there is no basis for a separate rating in this case.  There is no evidence that the Veteran's scar is deep, associated with any underlying soft tissue damage, and unstable.  There was also no evidence of skin ulceration or breakdown over the scar.  In fact, as noted above, the examiners have all found the Veteran's scar not to be painful and not to cause tenderness to palpation or limited motion.  The Veteran's scar has similarly been found to measure at the most, 27 square centimeters.  Additionally, the Veteran's scar has not been noted to cause any limitation of function.  Therefore, a compensable evaluation for a scar is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (both prior to and since October 23, 2008). 

III.  Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116 .  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the rating criteria permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability.  The Veteran's complaints of symptoms such as nausea, reflux, dysphagia, pyrosis, and regurgitation, are contemplated by the rating schedule.  There is no evidence in the record of an exceptional or unusual clinical picture.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.


ORDER

A 10 percent evaluation, but not higher, for esophageal hiatal hernia, post-operative, with abdominal scar is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


